Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2020 was filed after the mailing date of the Final Rejection on 16 December, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. The citation numbers 1-3 listed under the US Patent Application Publications had incorrect publication number listed and could not be found and considered.

Response to Amendment
	The after-final amendment filed 2-16-2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J. Burns on 24 February, 2021.

The application has been amended as follows: 
19. (Currently amended) The air-oil separator assembly of claim 17 wherein the oil channel is formed between the first housing and second dome housing.
REASONS FOR ALLOWANCE
13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 13, US Patent 6709476 and US Patent 6152120 are the nearest prior art but they do not teach nor fairly suggest further in combination the air oil separator is disposed within the wall and fluidly connecting the first generator compartment with the second generator compartment, the air-oil separator comprising a first housing received by the wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/                      Primary Examiner, Art Unit 1773